               Case 7:20-cv-03018-PMH Document 1 Filed 04/14/20 Page 1 of 15



Joshua E. Mackey (JM 1971)
Mackey Butts & Wise, LLP
3208 Franklin Avenue
Millbrook, New York 12545
Tel: (845) 677-6700
Fax: (845) 677-2202
jmackey@mbwise.com
Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------X
SEAPORT LIGHTING INC.,
                                                                ECF CASE
                                   Plaintiff,
                                                                COMPLAINT
                   -against-
                                                                Civil Action No.:
TAPPAN ZEE CONSTRUCTORS, LLC
d/b/a TZC LLC, LIGHTSTYLE
AUTOMATED SYSTEMS INC., PHILIPS
LIGHTING d/b/a SIGNIFY NORTH
AMERICA CORPORATION and
WELSBACH ELECTRIC CORP.,

                                    Defendants.
------------------------------------------------------X

                                                JURISDICTION

         1.        This Court has subject matter jurisdiction pursuant to 28 U.S.C. §1332, as there is

diversity of citizenship between the parties and the matter in controversy exceeds the sum of

$75,000.00.

                                                    VENUE

         2.        The contract at issue was to be performed and the subject matter of the contract at

issue was utilized in Rockland County, New York and Westchester County, New York. Venue

therefore lies in the United States District Court for the Southern District of New York pursuant

to 40 U.S.C. §1391(b)(2).




{00192636 1}
               Case 7:20-cv-03018-PMH Document 1 Filed 04/14/20 Page 2 of 15



                                                PARTIES

         3.        Plaintiff, Seaport Lighting Inc. (“Seaport”), is a California, woman-owned

corporation, that is organized and existing under the laws of the State of California, with its

principal place of business located at 23151 Alcade Drive, Suite B3, Laguna Hills, California

92653.

         4.        Seaport is an electrical wholesale supplier, whose concentration is focused on the

procurement and logistical solutions required for large scale construction projects.

         5.        Defendant, Tappan Zee Constructors, LLC d/b/a TZC LLC (“TZC”), is a New

York limited liability company, organized and existing under the laws of the State of New York

and maintains a principal place of business at 555 White Plains Road, Tarrytown, New York

10591.

         6.        TZC is a joint venture comprised of Fluor Enterprises, Inc., American Bridge

Company, Granite Construction Northeast, Inc. and Traylor Bros., Inc. that was formed to design

and construct the Tappan Zee Hudson River Crossing Project (the “Project”).

         7.        Defendant, Lightstyle Automated Systems Inc. (“Lightstyle”), is a California

corporation, organized and existing under the laws of the State of California and maintains a

principal place of business at 5725 Kearny Villa Road, #M, San Diego, California 92123.

         8.        Lightstyle is a full-service provider of lighting solutions and an integration

specialist.

         9.        Defendant, Philips Lighting d/b/a Signify North America Corporation (“Signify”)

is a Delaware corporation, organized and existing under the laws of the State of Delaware and

maintains a principal place of business at 200 Franklin Square Drive, Somerset, New Jersey

08873.




{00192636 1}
               Case 7:20-cv-03018-PMH Document 1 Filed 04/14/20 Page 3 of 15



         10.       Signify is a manufacturer of lighting, lighting products and lighting services.

         11.       Defendant, Welsbach Electric Corp. (“Welsbach”), is a Delaware corporation,

organized and existing under the laws of the State of Delaware and maintains a principal place of

business at 111-01 14th Avenue, College Point, New York 11356.

         12.       Welsbach is a commercial electrical contractor that specializes in outdoor

electrical construction and maintenance.

                                       STATEMENT OF FACTS

         13.       Seaport first encountered TZC when Seaport was solicited by TZC to “supply all

of the adequate and competent labor, supervision, tools, equipment, installed and consumable

materials, services, testing devices and warehousing and each and every item of expense

necessary for the procurement, fabrication, modifications, handling, hauling, unloading and

receiving, assembly, testing, evaluation, programming testing, quality assurance and acceptance

of the Roadway Lighting, Aesthetic Lighting, Permanent Platform Lighting and Catwalk

Lighting Systems” (collectively, the “Lighting”) on the Project, as was ultimately set forth in the

Purchase Order entered into between Seaport and TZC on September 19, 2014.

         14.       The initial discussions between Seaport and TZC, culminated in TZC providing

Seaport with a “Request for Quote” based on a bill of material, with an identified manufacturer

and specifications. This was prior to the execution of the Purchase Order on September 19,

2014.

         15.       Upon information and belief, the Request for Quote included certain surge

protectors that were essential to the installation and maintenance of the Lighting on the Project.

         16.       The manufacturer specified by the Purchase Order was Signify.




{00192636 1}
               Case 7:20-cv-03018-PMH Document 1 Filed 04/14/20 Page 4 of 15



         17.       Seaport requested that Signify enter into a direct relationship with Seaport.

Seaport wanted a direct relationship with Signify, so that Seaport did not have to use Lightstyle,

a distributor, in order to procure the Lighting for the Project.

         18.       Signify denied Seaport’s request to enter into a direct relationship.

         19.       Upon receiving the denial, Seaport alternatively requested that it be able to use a

distributor of its own choosing in order to procure the Lighting for the Project to ensure quality

control.

         20.       TZC declined to allow Seaport to use a distributor of Seaport’s choosing and

instructed Seaport to go through Lightstyle.

         21.       Accordingly, Lightstyle remained the distributor of record for the Project and was

subsequently responsible for distributing all of the lighting Signify manufactured for the Project

to Seaport.

         22.       Prior to final execution of the Purchase Order between Seaport and TZC, between

May and July of 2014, a revised scope of work was provided by TZC to Seaport.

         23.       Upon information and belief, the revised scope of work provided by TZC did not

include the necessary surge protectors that were originally included in the Request for Quote

related to the Lighting.

         24.       Seaport brought this to the attention of TZC.

         25.       Ultimately, on or about September 19, 2014, Seaport executed Purchase Order

Number: 4012006219, which ratified the Request for Quote, in the amount of $17,719,829.00.

         26.       The Purchase Order indicated that all installation of the Lighting on the Project

was to be completed by Welsbach, as Welsbach was previously awarded a separate contract from

TZC.




{00192636 1}
               Case 7:20-cv-03018-PMH Document 1 Filed 04/14/20 Page 5 of 15



         27.       On or about October 15, 2014, Seaport and Lightstyle executed purchase order

number: 4012006219 in the amount of $12,618,385.64 for Lighting.

         28.       On or about April 17, 2015, Signify received an executed purchase order number:

4012006219, related to the “lighting and controls for the Tappan Zee Bridge project” from

Plaintiff.

         29.       In or about October 2017, Seaport learned that multiple product malfunctions

related to the Lighting on the Project arose.

         30.       Seaport identified the source of these product malfunctions as being the result of

non-compliance with the material specifications of the Project, because the revised scope of

work, provided by TZC to Seaport between May and July of 2014, excluded the Project’s

necessary surge protectors that were material specifications of the Project.

         31.       Subsequent to identifying the numerous product malfunctions, Seaport was unable

to conclude its portion of the Project with TZC, which based on the milestone schedule was

supposed to be July of 2018.

         32.       TZC claimed the source of the product malfunctions as being caused by defective

products.

         33.       Upon information and belief, Signify claimed to the other parties that the source

of the product malfunctions as being caused by incorrect product installation.

         34.       On or about October 17, 2017, Seaport received a $148,000.00 payment from

TZC.

         35.       Seaport withheld this payment from Lightstyle, because Lightstyle had not

performed according to the purchase order between Seaport and Lightstyle.




{00192636 1}
               Case 7:20-cv-03018-PMH Document 1 Filed 04/14/20 Page 6 of 15



         36.       The purchase order between Seaport and Lightstyle required that Lightstyle was

to provide all network servers, network switches, computers, UPSs and devices necessary for

permanent Lighting controls installation.

         37.       On or about March 18, 2019, Seaport wrote to TZC indicating Seaport would seek

to conclude its portion of the Project and that Seaport was also going to bill TZC for indirect

costs incurred from July 2018 through March 2019, in the amount of $464,505.30.

         38.       In or about April 2019, Seaport was still unable to conclude its portion of the

Project, because of the alleged non-conformance of the products as per the material

specifications.

         39.       On or about November 9, 2019, Seaport repeated to TZC that TZC instructed

Seaport to Seaport to enter into the contract with Lightstyle and that TZC did not allow Seaport

to use its own distributor for the Lighting.

         40.       Had Seaport been permitted to use a distributor of its choosing with the know-

how for a project such as this it would be one less factor contributing to the product malfunctions

on the Project.

         41.       Lightstyle and Signify continued not to perform according to the Project’s

specifications, which unnecessarily delayed Seaport’s closing of the Project.

         42.       Between August 2018 and May 2019 Seaport has incurred both in-scope and out-

of-scope costs totaling $512,565.00 and material costs totaling $268,680.00. Such costs have

continued to accrue since May 2019.

         43.       Seaport has submitted a claim for payment to TZC, but TZC has failed to pay

Seaport the amount due.

                   FIRST CAUSE OF ACTION AGAINST DEFENDANT, TZC
                                  (Breach of Contract)



{00192636 1}
               Case 7:20-cv-03018-PMH Document 1 Filed 04/14/20 Page 7 of 15



         44.       Seaport repeats and realleges all prior paragraphs as though fully set forth herein.

         45.       On or about September 19, 2014, Seaport and TZC entered into Purchase Order

number: 4012006219 for Lighting, in the amount of $17,719,829.00.

         46.       Subsequent to entering into the Purchase Order with TZC, Seaport was directed

by TZC to enter into a separate purchase order with Lightstyle.

         47.       On or about October 15, 2014, Seaport and Lightstyle executed purchase order

number: 4012006219, in the amount of $12,618,385.64 for Lighting.

         48.       In accordance with the terms of the Purchase Order and the direction of TZC,

Seaport obtained the ordered products from Lightstyle.

         49.       In or about October 2017, the products Seaport delivered to Welsbach for

installation into the Project began to malfunction.

         50.       Seaport and TZC began to discuss the reason(s) for the products malfunctioning.

         51.       Seaport identified the cause of the products’ malfunction as being the revised

scope of work that was provided to Seaport by TZC, which was upon information and belief,

revised to ensure compliance in functionality of the entire lighting system, but excluded the

necessary surge protectors.

         52.       Despite the Project having a close date and Seaport seeking to conclude its

portion of the Project on or about July 31, 2018, Seaport has continued to perform according to

the terms of the purchase order through and including present.

         53.       TZC has continued to engage in various stalling tactics to keep the Project open

without payment to Seaport while the issues related to the malfunctioning products are resolved.




{00192636 1}
               Case 7:20-cv-03018-PMH Document 1 Filed 04/14/20 Page 8 of 15



         54.       TZC has breached the contract, by providing a revised scope of work that

excluded the necessary surge protectors for the functionality of the Project’s lighting system and

by continuing to stall in an effort to keep the Project open.

         55.       Consequently, Seaport has suffered damages in an amount to be determined at

trial, but in no event less than $512,565.00 of indirect costs incurred relating to having to keep

the Project in an unfinished state and $268,680.00 of unpaid material costs for which TZC is

withholding payment, totaling $781,245.00.

                  SECOND CAUSE OF ACTION AGAINST DEFENDANT, TZC
                 (Breach of the Implied Covenants of Good Faith and Fair Dealing)

         56.       Seaport repeats and realleges all prior paragraphs as though fully set forth herein.

         57.       On or about September 19, 2014, Seaport and TZC entered into Purchase Order

number: 4012006219 for Lighting, in the amount of $17,719,829.00.

         58.       In accordance with the terms of the Purchase Order and at the direction of TZC,

Seaport purchased the required lighting from Lightstyle.

         59.       In or about October 2017, the products Welsbach installed into the Project began

to malfunction.

         60.       Accordingly, Seaport was unable to conclude its portion of the Project and the

Project continues to remain open.

         61.       Upon information and belief, TZC has colluded with Lightstyle and Signify to

prevent Seaport from closing the Project, thereby preventing Seaport’s complete performance of

the Purchase Order.

         62.       In addition to preventing Seaport’s performance of the Purchase Order, Seaport

has also made a demand for payment from TZC for the additional costs it has incurred as a

consequence of the Project remaining open.



{00192636 1}
               Case 7:20-cv-03018-PMH Document 1 Filed 04/14/20 Page 9 of 15



         63.       TZC has failed to pay the amount demanded by Seaport, thereby withholding the

benefits of performance of the Purchase Order from Seaport.

         64.       TZC breached the implied covenants of good faith and fair dealing, by preventing

Seaport’s complete performance of the Purchase Order and by withholding the benefits of

performance of the Purchase Order from Seaport.

         65.       Consequently, Seaport has suffered damages in an amount to be determined at

trial, but in no event less than $781,245.00.

                   THIRD CAUSE OF ACTION AGAINST DEFENDANT, TZC
                    (Substantial Performance of Contract Allowing Recovery)

         66.       Seaport repeats and realleges all prior paragraphs as though fully set forth herein.

         67.       On or about September 19, 2014, Seaport and TZC entered into Purchase Order

number: 4012006219, for Lighting, in the amount of $17,719,829.00.

         68.       In accordance with the terms of the Purchase Order, the Project’s completion date

was scheduled for July 31, 2018.

         69.       To date, Seaport has been unable to conclude the Purchase Order due to numerous

malfunctions of the products Welsbach installed in the Project, as per Welsbach’s contract with

TZC.

         70.       Upon information and belief, such malfunctions are the direct consequence of

TZC’s revised scope of work that it provided to Seaport. The revised scope of work, which

excluded the necessary surge protectors, caused a deviation from the performance of the

Purchase Order.

         71.       Seaport has fully performed under the terms of the Purchase Order.

         72.       Seaport has also unintentionally deviated from the Purchase Order.




{00192636 1}
           Case 7:20-cv-03018-PMH Document 1 Filed 04/14/20 Page 10 of 15



         73.   Consequently, Seaport has suffered damages in an amount to be determined at

trial, but in no event less than $781,245.00.

               FOURTH CAUSE OF ACTION AGAINST DEFENDANT, TZC
                                 (Negligence)

         74.   Seaport repeats and realleges all prior paragraphs as though fully set forth herein.

         75.   On or about September 19, 2014, Seaport and TZC entered into Purchase Order

number: 4012006219, for Lighting, in the amount of $17,719,829.00.

         76.   Upon entering into the Purchase Order, a contractual relationship was created

between Seaport and TZC, whereby a duty of care arose.

         77.   Specifically, TZC had the duty to provide a correct, complete scope of work to

Seaport, by which Seaport would be able to “supply all adequate and competent labor,

supervision, tools, equipment, installed and consumable materials, services, testing devices and

warehousing and each and every item of expense necessary for the procurement, fabrication,

modifications, handling, hauling, unloading and receiving, assembly, testing, evaluation,

programming testing, quality assurance and acceptance” of the Lighting for the Project.

         78.   By TZC providing a revised scope of work that excluded the necessary surge

protectors from the Project’s lighting system, TZC breached the duty it owed to Seaport to

deliver a correct, complete scope of work.

         79.   The installation of the Lighting without the necessary surge protectors, was a

proximate cause of Seaport’s sustained harm.

         80.   TZC was negligent, by providing an incorrect and incomplete revised scope of

work.

         81.   Consequently, Seaport has suffered injury in an amount to be determined at trial,

but in no event less than $781,245.00.



{00192636 1}
           Case 7:20-cv-03018-PMH Document 1 Filed 04/14/20 Page 11 of 15



               FIFTH CAUSE OF ACTION AGAINST DEFENDANT, LIGHTSTYLE
                                  (Breach of Contract)

         82.      Seaport repeats and realleges all prior paragraphs as though fully set forth herein.

         83.      On or about October 15, 2014, Seaport and Lightstyle executed a separate

purchase order number: 4012006219, in the amount of $12,618,385.64 for Lighting.

         84.      Seaport has performed according to the separate purchase order by paying

Lightstyle for the products ordered, in the amount of $12,470,385.64, despite the fact that

Lightstyle supplied defective products to Seaport, which were subsequently provided to

Welsbach for installation.

         85.      By Lightstyle providing defective products to Seaport, Lightstyle has failed to

perform according to the terms of the executed separate purchase order.

         86.      Lightstyle breached the contract, by providing defective products to Seaport.

         87.      Consequently, Seaport has suffered damages in an amount to be determined at

trial, but in no event less than $781,245.00.

               SIXTH CAUSE OF ACTION AGAINST DEFENDANT, LIGHTSTYLE
                                     (Negligence)

         88.      Seaport repeats and realleges all prior paragraphs as though fully set forth herein.

         89.      On or about October 15, 2014, Seaport and Lightstyle executed a separate

purchase order, number: 4012006219, in the amount of $12,618,385.64 for Lighting.

         90.      Upon executed the separate purchase order, a contractual relationship was created

between Seaport and Lightstyle, whereby a duty of care arose.

         91.      Specifically, Lightstyle had the duty to provide non-defective products to Seaport,

which Seaport would then supply to Welsbach for installation into the Project.




{00192636 1}
           Case 7:20-cv-03018-PMH Document 1 Filed 04/14/20 Page 12 of 15



         92.     By Lightstyle delivering defective products to Seaport, Lightstyle breached the

duty it owed to Seaport to deliver non-defective products.

         93.     The installation of the defective products delivered by Lightstyle was a proximate

cause of Seaport’s sustained harm.

         94.     Lightstyle was negligent, by failing to provide non-defective products to Seaport

for Welsbach to install into the Project.

         95.     Consequently, Seaport has suffered injury in an amount to be proven at trial, but

in no event less than $781,245.00.

               SEVENTH CAUSE OF ACTION AGAINST DEFENDANT, SIGNIFY
                                 (Breach of Contract)

         96.     Seaport repeats and realleges all prior paragraphs as though fully set forth herein.

         97.     On or about April 17, 2015, Signify received another separate executed purchase

order, number: 4012006219, related to the “lighting and controls for the Tappan Zee Bridge

project” from Seaport.

         98.     As per the terms of the separate purchase order, Signify manufactured products

related to the “lighting and controls for the Tappan Zee Bridge project.”

         99.     Inherent in this purchase order was that Signify would manufacture non-defective

products related to the lighting and controls for the Project.

         100.    Upon information and belief, Signify, in fact, manufactured defective products to

Lightstyle, which Lightstyle then supplied to Seaport and Seaport ultimately supplied to

Welsbach for installation into the Project.

         101.    Seaport has performed according to the terms of the separate purchase order.

         102.    Signify breached the contract, by manufacturing defective products related to the

“lighting and controls for the” Project.



{00192636 1}
           Case 7:20-cv-03018-PMH Document 1 Filed 04/14/20 Page 13 of 15



         103.     Consequently, Seaport has suffered damages in an amount to be determined at

trial, but in no event less than $781,245.00.


               EIGHTH CAUSE OF ACTION AGAINST DEFENDANT, SIGNIFY
                                   (Negligence)

         104.     Seaport repeats and realleges all prior paragraphs as though fully set forth herein.

         105.     On or about April 17, 2015, Signify received another separate executed purchase

order, number: 4012006219, related to the “lighting and controls for the Tappan Zee Bridge

project” from Seaport.

         106.     Upon entering into the purchase order, a contractual relationship was created

between Seaport and Signify, whereby a duty of care arose.

         107.     Specifically, Signify had the duty to manufacture non-defective products, which

Seaport would then provide to Welsbach for installation into the Project.

         108.     By Signify manufacturing defective products for Seaport, Signify breached the

duty it owed to Seaport.

         109.     The installation of the defective products manufactured by Signify was a

proximate cause of Seaport’s sustained harm.

         110.     Signify was negligent, by manufacturing defective products.

         111.     Consequently, Seaport has suffered injury in an amount to be determined at trial,

but in no event less than $781,245.00.

                 NINTH CAUSE OF ACTION AGAINST DEFENDANT, SIGNIFY
                (Breach of Implied Warranty of Merchantability under UCC §2-314)

         112.     Seaport repeats and realleges all prior paragraphs as though fully set forth herein.

         113.     Implied in every contract for the sale of goods is a warranty that such goods shall

be merchantable.



{00192636 1}
           Case 7:20-cv-03018-PMH Document 1 Filed 04/14/20 Page 14 of 15



         114.    Merchantability requires that the goods be fit for the ordinary purpose for which

such goods are used.

         115.    Signify is a merchant.

         116.    Accordingly, upon entering into the separate purchase order with Seaport, Signify

undertook to comply with the implied warranty of merchantability.

         117.    By manufacturing defective goods, Signify breached the implied warranty of

merchantability, because such goods were not fit for the ordinary purpose for which they were to

be used.

         118.    Consequently, Seaport has suffered damages in an amount to be determined at

trial, but in no event less than $781,245.00.

               TENTH CAUSE OF ACTION AGAINST DEFENDANT, WELSBACH
                                   (Negligence)

         119.    Seaport repeats and realleges all prior paragraphs as though fully set forth herein.

         120.    Welsbach is a commercial electrical contractor that specializes in outdoor

electrical construction and maintenance.

         121.    Welsbach was solely responsible for product installation on the Project, as

Welsbach was previously awarded a separate contract from TZC for the installation of the

Lighting on the Project.

         122.    Welsbach had the duty as a commercial electrical contractor, specializing in

electrical construction and maintenance to act with the reasonable professional skill of a

similarly situated electrical contractor.

         123.    Upon information and belief, Welsbach breached its duty when it negligently

installed the products supplied to it for the Project from Seaport, in such a way that the products

began to malfunction.



{00192636 1}
           Case 7:20-cv-03018-PMH Document 1 Filed 04/14/20 Page 15 of 15



          124.   As a result of being an experienced electrical contractor, Welsbach should have

reasonably foreseen that by failing to properly install the products on the Project, the products

would malfunction.

          125.   Welsbach performed substandard installation of the Lighting on the Project.

          126.   Consequently, Seaport has suffered damages in an amount to be proven at trial,

but in no event less than $781,245.00.

                                      PRAYER FOR RELIEF

          WHEREFORE, Seaport prays for:

          1.     Damages in an amount to be proven at trial, but in no event less than $781,245.00,

on the First, Second, Third, Fourth, Fifth, Sixth, Seventh, Eighth, Ninth and Tenth Causes of

Action;

          2.     Costs of suit incurred herein;

          3.     Reasonable attorneys’ fees; and

          4.     Such other and further relief as this Court may deem just and proper.

Dated: April 14, 2020
       Millbrook, New York

                                                      MACKEY BUTTS & WISE, LLP



                                                      By: ________________________________
                                                          Joshua E. Mackey (JM 1971)
                                                          Attorneys for Plaintiff
                                                          3208 Franklin Avenue
                                                          Millbrook, New York 12545
                                                          (845) 677-6700




{00192636 1}
